TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00076-CV


                                R. S. S. and N. M., IV, Appellants

                                                   v.

                Texas Department of Family and Protective Services, Appellee


                  FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
         NO. 20-0790, THE HONORABLE DWIGHT E. PESCHEL, JUDGE PRESIDING



                                            ORDER


PER CURIAM

                Appellants R. S. S. and N. M., IV filed their notices of appeal on February 16,

2022. The appellate record was complete on March 15, 2022, making appellants’ briefs due on

April 13, 2022. On April 12, 2022, counsel for appellants filed a motion for extension of time to

file appellants’ briefs.

                The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order James B. Peplinski and Amanda

J. Wilhelm to file appellants’ briefs no later than May 3, 2022. If the briefs are not filed by that

date, counsel may be required to show cause why they should not be held in contempt of court.

                It is ordered on April 22, 2022.
Before Justices Goodwin, Baker, and Triana




                                             2